FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJuly HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). The following is the text of an announcement made today by HSBC Bank Malta plc, a 70.03 per cent indirectly held subsidiary of HSBC Holdings plc. HSBC BANK MALTA P.L.C. HALF-YEARLY RESULTS FOR 2012 · Profit before tax of €53m for the six months ended 30 June 2012 - an increase of €3m, or 6%, compared with €50m for the same period in 2011. · Profit attributable to shareholders of €35m for the six months ended 30 June 2012 - up €2m, or 6%, compared with €33m for the same period in 2011. · Total assets of €5,972m at 30 June 2012, up €147m, or 3%, compared with 31 December 2011. · Loans and advances to customers of €3,364m at 30 June 2012, an increase of €20m, or 1%, compared with 31 December 2011. · Customer accounts of €4,660m at 30 June 2012, an increase of €257m, or 6%, compared with 31 December 2011. · Return on equity for the six months ended 30 June 2012 of 17.8%, compared with 18.5% for the first half of 2011. · Cost efficiency ratio for the period ended 30 June 2012 of 45.4%, compared with 43.8% for the same period in 2011. · Capital adequacy ratio of 11.8% at 30 June 2012, compared with 10.6% at 30 June 2011 and 11.6% at 31 December 2011. Tier 1 ratio of 7.8% at 30 June 2012, compared with 6.7% at 30 June 2011 and 7.4% at 31 December 2011. Commentary HSBC Bank Malta p.l.c. delivered a positive performance in the six months ended 30 June 2012. Reported profit before tax of €53m increased by 6%, or €3m over the comparable period in 2011. All the three main business lines, Retail Banking and Wealth Management, Commercial Banking and Global Banking and Markets, contributed positively to the bank's overall performance. Net interest income increased by 5% to €68m compared with €64m in the first half of 2011. The increase reflected growth in mortgage lending and improved positioning of the balance sheet management available-for-sale portfolio. Net fee and commission income of €16m for the six months ended 30 June 2012 compared with €17m in June 2011. Growth in funds under administration and higher levels of custody fees more than off-set lower card fees following the sale of the merchant card acquiring business in December 2011. HSBC Life Assurance (Malta) Ltd reported a profit before tax of €7m compared with €13m in the first half of 2011. The first half of 2011 benefitted from a non-recurring gain of €7m as a result of the refinement in the methodology used to calculate the present value of in-force long-term insurance business. New business particularly with respect to life-insurance protection and higher investment income as a result of improved global market conditions partially offset this non-recurring gain. A net gain of €2m was reported on the disposal of available-for-sale securities compared to a net loss of €4m in the comparable period in 2011. Operating expenses at €45m increased by €3m or 6%, impacted by the non-recurring staff cost recoveries in the first half of 2011 of €2m, mainly relating to the release of an early voluntary retirement provision. On a like-for-like basis, costs were well controlled and broadly in line with the first half of 2011 with the increase in amortisation due to the impact of the implementation of a new banking and accounting system introduced during December 2011. Cost efficiency ratio reported at 45.4% compared with 43.8% in the prior period. At a consolidated level, net impairments reduced from €4m to €0.8m in 2012. This was principally due to a €2m impairment taken on Greek government bonds held by the life insurance subsidiary in its available-for-sale bond portfolio in 2011. Following the Greek bonds restructuring programme, the life insurance subsidiary sold its Greek debt exposure and holds no other Southern European country government debt. Loan impairments declined to €0.8m (five basis points of the overall loans book) compared with €1.8m in 2011 as the profit or loss benefitted from modest recoveries. At a bank level, non-performing loans remained stable at 5% of gross loans and asset quality remains good. Net loans and advances to customers increased marginally by €20m to €3,364m. Mortgage market share remained stable. The bank has seen a slight softening in loan demand due to slowing economic conditions. Gross new lending to customers amounted to €274m which reflects the bank's continued support to the local economy. Customer deposits rose by €257m to €4,660m as at 30 June 2012 reflecting an increase in corporate and institutional deposits. The levels of retail deposits were broadly unchanged despite significant competitive pressure for deposits including from local government bond issuance. The bank's available-for-sale investments portfolio remains well diversified and conservative. The bank's liquidity position remains strong with advances to deposits ratio of 72%, compared with 76% at 31 December 2011. The bank continued to strengthen its capital ratio to 11.8%. This exceeds the 8% minimum regulatory capital requirement. The bank intends to maintain a conservative approach to capital and will continue to build capital where appropriate. Mark Watkinson, Director and Chief Executive Officer of HSBC Malta, said: "We have delivered another positive set of results that saw pre-tax profit increase by 6% with a return on equity of 17.8%. The bank's capital and liquidity position remain strong and we have a firm grip on risks and costs at a time when we are seeing continuing pressure on revenue as a result of the challenges in the eurozone. "Despite the difficulties in Europe we have a clear strategy focused around simplifying our business, reducing bureaucracy and improving efficiency. As part of the world's largest international bank we are well placed to service the needs of our customers and to support the local economy. "I would like to take this opportunity to thank our staff, directors and shareholders for their commitment, hard work and support during the first half of 2012." The board is declaring an interim gross dividend of 10.0 cent per share (6.5 cent net of tax). This will be paid on 22 August 2012 to shareholders who are on the bank's register of shareholders at 8 August 2012. Income Statements for the period 1 January 2012 to 30 June 2012 Group Bank 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 €000 €000 €000 €000 Interest and similar income - on loans and advances, balances with Central Bank of Malta , Treasury Bills and other instruments - on debt and other fixed income instruments Interest expense Net interest income Fee and commission income Fee and commission expense Net fee and commission income Dividend income - - Trading profits Net income/(expense) from insurance financial instruments designated at fair value - - Net gains/(losses) on sale of available-for-sale financial investments Net earned insurance premiums - - Net other operating income/(expense) Total operating income Net insurance claims incurred and movement in policyholders' liabilities - - Net operating income Employee compensation and benefits General and administrative expenses Depreciation Amortisation Net operating income before impairment charges and provisions Net impairment Net provisions for liabilities and other charges - - Profit before tax Tax expense Profit for the period Profit attributable to shareholders Earnings per share 11.8c 11.2c 11.5c 11.4c Statements of Comprehensive Income for the period 1 January 2012 to 30 June 2012 Group Bank 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 €000 €000 €000 €000 Profit attributable to shareholders Other comprehensive income/(expense) Available-for-sale investments: - fair value gains/(losses) - fair value (gains)/losses transferred to profit or loss on disposal - income taxes Other comprehensive income/(expense) for the period, net of tax 34 Total comprehensive income for the period, net of tax Statements of Financial Position at 30 June 2012 Group Bank 30/06/12 31/12/11 30/06/12 31/12/11 €000 €000 €000 €000 Assets Balances with Central Bank of Malta, Treasury Bills and cash Cheques in course of collection Derivatives Financial assets designated at fair value - - Financial investments Loans and advances to banks Loans and advances to customers Shares in subsidiary companies - - Intangible assets Property, plant and equipment Investment property Non-current assets held for sale Current tax assets - - - Deferred tax assets Other assets Prepayments and accrued income Total assets Liabilities Derivatives Deposits by banks Customer accounts Current tax liabilities Deferred tax liabilities - - Liabilities to customers under investment contracts - - Liabilities under insurance contracts issued - - Other liabilities Accruals and deferred income Provisions for liabilities and other charges Subordinated liabilities Total liabilities Equity Called up share capital Revaluation reserve Retained earnings Total equity Total liabilities equity Memorandum items Contingent liabilities Commitments The financial statements were approved and authorised for issue by the Board of Directors on 27 July 2012 and signed on its behalf by: Albert Mizzi, Chairman Mark Watkinson, Chief Executive Officer Statements of Changes in Equity for the period 1 January 2012 to 30 June 2012 Share capital Revaluation reserve Retained earnings Total equity Group €000 €000 €000 €000 At 1 January 2012 Profit for the period - - Other comprehensive income/(expense) Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - Total other comprehensive income - - Total comprehensive income for the period - Transactions with owners, recorded directly in equity Contributions by and distributions to owners: -share-based payments - - -dividends - - Total contributions by and distributions to owners - - At 30 June 2012 At 1 January 2011 Profit for the period - - Other comprehensive income/(expense) Available-for-sale investments: - fair value losses, net of tax - - - fair value losses transferred to profit or loss on disposal, net of tax - - Total other comprehensive income - 34 - 34 Total comprehensive income for the period - 34 Transactions with owners, recorded directly in equity Contributions by and distributions to owners: -share-based payments - - -dividends - - Total contributions by and distributions to owners - - At 30 June 2011 Statements of Changes in Equity for the period 1 January 2012 to 30 June 2012 Share capital Revaluation reserve Retained earnings Total equity €000 €000 €000 €000 Bank At 1 January 2012 Profit for the period - - Other comprehensive income/(expense) Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - Total other comprehensive income - - Total comprehensive income for the period - Transactions with owners, recorded directly in equity Contributions by and distributions to owners: -share-based payments - - -dividends - - Total contributions by and distributions to owners - - At 30 June 2012 At 1 January 2011 Profit for the period - - Other comprehensive income/(expense) Available-for-sale investments: - fair value losses, net of tax - - - fair value losses transferred to profit or loss on disposal, net of tax - - Total other comprehensive expense - - Total comprehensive income/(expense) for the period - Transactions with owners, recorded directly in equity Contributions by and distributions to owners: -share-based payments - - -dividends - - Total contributions by and distributions to owners - - At 30 June 2011   Statements of Cash Flows for the period 1 January 2012 to 30 June 2012 Group Bank 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 €000 €000 €000 €000 Cash flows from/(used in) operating activities Interest, commission and premium receipts Interest, commission and claims payments Payments to employees and suppliers Operating profit before changes in operating assets/liabilities (Increase)/decrease in operating assets: Trading instruments - - Reserve deposit with Central Bank of Malta Loans and advances to customers and banks Treasury Bills Other receivables Increase/(decrease) in operating liabilities: Customer accounts and deposits by banks Other payables Net cash from/(used in) operating activities before tax Tax paid Net cash from/(used in) operating activities Cash flows from/(used in) investing activities Dividends received Interest received from financial investments Purchase of financial investments Proceeds from sale and maturity of financial investments Purchase of property, plant and equipment and intangible assets Proceeds on sale of property, plant and equipment and intangible assets 21 49 21 48 Net cash used in investing activities Cash flows used in financing activities Dividends paid Cash used in financing activities Increase/(decrease) in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Segmental Information The group's segments are organised into three business lines: Retail Banking and Wealth Management, Commercial Banking and Global Banking and Markets. The business lines reflect the way the CEO, as chief operating decision-maker, reviews financial information in order to make decisions about allocating resources and assessing performance. Retail Banking and Wealth Management Commercial Banking Global Banking and Markets Inter-segment Group Total 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 6 mths to 30/06/12 6 mths to 30/06/11 €000 €000 €000 €000 €000 €000 €000 €000 €000 €000 Group Net interest income - external - - - inter-segment - Net non-interest income - external - - - inter-segment 36 - - External employee compensation and benefits - - General and administrative expenses - external - - - inter-segment - External depreciation - - External amortisation - - External net impairment 23 - - External net provisions for liabilities and other charges - Profit before tax - - Retail Banking and Wealth Management Commercial Banking Global Banking and Markets Inter-segment Group Total 30/06/12 30/06/11 30/06/12 30/06/11 30/06/12 30/06/11 30/06/12 30/06/11 30/06/12 30/06/11 €000 €000 €000 €000 €000 €000 €000 €000 €000 €000 Assets Segment total assets 1,686,872 - - Average total assets - - 5,906,436 Total equity - - Basis of preparation The condensed interim financial statements have been extracted from HSBC Bank Malta p.l.c.'s (the 'bank') and its subsidiary undertakings (collectively referred to as the 'group') unaudited management accounts for the six month period ended 30 June 2012. These condensed interim financial statements are being published in terms of Chapter 5 of the Listing Rules issued by the Listing Authority and in terms of the Prevention of Financial Markets Abuse Act, 2005. The condensed interim financial statements have been prepared in accordance with accounting standards adopted for use in the EU for interim financial statements (EU adopted IAS 34, Interim Financial Reporting). They do not include all of the information required for full annual financial statements, and should be read in conjunction with the financial statements for the year ended 31 December 2011. The accounting policies applied in these condensed interim financial statements are the same as those applied by the group in its financial statements as at and for the year ended 31 December 2011. As required by the EU adopted IAS 34, Interim Financial Reporting, these interim financial statements include comparative statements of financial position information at the previous financial year end and comparative income statements and statements of comprehensive income information for the comparable interim periods of the immediately preceding financial year. Related party transactions with other members of the HSBC Group covering the period 1 January to 30 June 2012 have not materially affected the performance for the period under review. Certain comparative amounts have been reclassified to comply with the current period's presentation. HSBC Bank Malta p.l.c. is a member of the HSBC Group, whose ultimate parent company is HSBC Holdings plc. Headquartered in London, HSBC Holdings plc is one of the largest banking and financial services organisations in the world. The HSBC Group's international network comprises around 7,200 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. Statement pursuant to Listing Rule 5.75.3 issued by the Listing Authority I confirm that to the best of my knowledge: · the condensed interim financial statements give a true and fair view of the financial position as at 30 June 2012, financial performance and cash flows for the period then ended, in accordance with accounting standards adopted for use in the EU for interim financial statements (EU adopted IAS 34 'Interim Financial Reporting'); and · the commentary includes a fair review of the information required in terms of Listing Rule 5.81 to 5.84. Mark Watkinson, Chief Executive Officer ends/all ﻿SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:27 July 2012
